1DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application No. 17/472206 filed on 09/10/2021.  Claims 1-20 are currently pending.  Claims 1, 8, and 15 are independent claims.

Priority
Applicant's claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 602D [Fig. 8B].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the user input” in the eighth line.  However, two “a user input” has been instantiated. One in claim 15 line 11 and the other in claim 16 line 5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Examiner Note
The positively recited “at least one processing unit” element of claim 8 has been interpreted as requiring hardware.
Examiner has not interpreted any limitations as invoking 35 USC 112(f). If the Examiner has not interpreted a claim limitation as invoking 35 U.S.C. 112(f) and Applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) Applicant must either: (A) amend the claim to include the phrase "means" or "step"; or (B) rebut the presumption that 35 U.S.C. 112(f) does not apply by showing  that the claim limitation is written as a function to be performed and does not recite sufficient structure, material, or acts to perform that function. See Watts, 232 F.3d at 881, 56 USPQ2d at 1839 (Fed. Cir. 2000) (Claim limitations were held not to invoke 35 U.S.C. 112, sixth paragraph, because the absence of the term "means" raised the presumption that the limitations were not in means-plus-function form and the applicant did not rebut that presumption.); see also Masco Corp. v. United States, 303 F.3d 1316, 1327, 64 USPQ2d 1182, 1189 (Fed. Cir. 2002) ("[W]here a method claim does not contain the term ‘step[s] for,’ a limitation of that claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act.").

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buening (US 2013/0222321 A1; hereafter “Buening”) in view of Klein et al. (US 2018/0329508 A1; hereafter “Klein”).

Regarding Claim 1, Buening teaches a computer-implemented method, comprising: receiving a request to launch a first application in a first display region of a [foldable] computing device; 
launching, by at least one processing unit and based at least in part on the request, the first application in the first display region; (Buening [0102]: determining 210 a new application to be launched and displayed within the assigned first area of the display and then launching 215 the new application, in response to an action of the user of the device; Fig. 3; [0067]: touch screen device) 
displaying a user interface (UI) in a second display region of the [foldable] computing device, the UI comprising a plurality of UI controls, wherein the plurality of UI controls is respectively associated with a plurality of second applications; receiving a selection of one of the plurality of UI controls; and launching, in the second display region, a second application, of the plurality of second applications, that is associated with the one of the plurality of UI controls selected.  (Buening [0105]: displaying 235 a list of icons representing launchable applications within the second assigned area launching 240 an application selected from the list of icons and displaying the launched application within the second area; and displaying 245 the applications simultaneously on the touch screen display within respective assigned first and second areas of the screen in response to the action of the user)
Although, Buening states “it will become apparent to one of ordinary skill in the art how the invention can be implemented in different and alternative environments” [0058], Buening may not explicitly teach every aspect of a foldable computing device. 
Klein teaches a foldable computing device (Klein [0020] [0028]: foldable computing device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to use a foldable computing device as taught by Klein for the benefit of the application launching method as taught by Buening, with a reasonable expectation of success, because Klein also teaches an application launching method [0020] [0022].  Moreover, using a foldable device allows the screens to be positioned in a variety of different configurations, thus, enhancing user experience. In addition, both references (Buening and Klein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, launching applications in different regions. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Buening in view of Klein teaches wherein the first application is configured to launch the plurality of second applications.  (Klein [0078] [0079] [0096] [0132]: an affinity of the application 120a to other applications 120 on the client device 102 can be used to determine the launch behavior 304. The affinity of one application to another, for instance, represents a functional and/or experiential relationship between the applications) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 5, Buening in view of Klein teaches wherein the plurality of second applications comprises a set of applications selected by a user of the foldable computing device.  (Klein [0106] [0128] [0132]: describing that the user can select the applications [the plurality of second applications] which should be grouped together or have an affinity with each other) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Buening in view of Klein teaches wherein the plurality of second applications are identified using machine learning. (Klein [0041] [0067]: an inference module; [0107]: “the context module 136 detects this co-launching activity as context data, and reports the context data to the launch module 144. Accordingly, the grouping module 146 can infer from the context data that the applications 120h, 120j are to be grouped, and thus the grouping module 146 generates the application group 704”…NOTE: using inference to identify which applications should be grouped is using machine learning) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Buening in view of Klein teaches wherein each of the plurality of second applications and the first application are part of a same task flow.  (Klein [0078] [0096] [0132]: an affinity of the application 120a to other applications 120 on the client device 102 can be used to determine the launch behavior 304. The affinity of one application to another, for instance, represents a functional and/or experiential relationship between the applications; [0092]: launch module 144 can determine that when a user opens the client device 102 in a time range that includes the current time of day, the user typically launches the applications 120c, 120d) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Buening teaches a computing system comprising: at least one processing unit; (Buening [0013] [0087]: processor) and 
a computer-readable medium having encoded thereon computer-executable instructions to cause the at least one processing unit to: (Buening [0013] [0087]: non transitory computer readable medium)
receiving a request to launch a first application in a first display region of a [foldable] computing device; launching, based at least in part on the request, the first application in the first display region; (Buening [0102]: determining 210 a new application to be launched and displayed within the assigned first area of the display and then launching 215 the new application, in response to an action of the user of the device; Fig. 3; [0067]: touch screen device)
displaying a user interface (UI) in a second display region of the [foldable] computing device, the UI comprising a plurality of UI controls, wherein the plurality of UI controls is respectively associated with a plurality of second applications; receiving a selection of one of the plurality of UI controls; and launching, in the second display region, a second application, of the plurality of second applications, that is associated with the one of the plurality of UI controls selected.  (Buening [0105]: displaying 235 a list of icons representing launchable applications within the second assigned area launching 240 an application selected from the list of icons and displaying the launched application within the second area; and displaying 245 the applications simultaneously on the touch screen display within respective assigned first and second areas of the screen in response to the action of the user)
Although, Buening states “it will become apparent to one of ordinary skill in the art how the invention can be implemented in different and alternative environments” [0058], Buening may not explicitly teach every aspect of a foldable computing device. 
Klein teaches a foldable computing device (Klein [0020] [0028]: foldable computing device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to use a foldable computing device as taught by Klein for the benefit of the application launching method as taught by Buening, with a reasonable expectation of success, because Klein also teaches an application launching method [0020] [0022].  Moreover, using a foldable device allows the screens to be positioned in a variety of different configurations, thus, enhancing user experience. In addition, both references (Buening and Klein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, launching applications in different regions. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 9, Buening in view of Klein teaches wherein the first application is configured to launch the plurality of second applications.  (Klein [0078] [0079] [0096] [0132]: an affinity of the application 120a to other applications 120 on the client device 102 can be used to determine the launch behavior 304. The affinity of one application to another, for instance, represents a functional and/or experiential relationship between the applications) [The motivation of claim 8 is applicable to claim 9 and thereby incorporated]

Regarding Claim 12, Buening in view of Klein teaches wherein the plurality of second applications comprises a set of applications selected by a user of the foldable computing device. (Klein [0106] [0128] [0132]: describing that the user can select the applications [the plurality of second applications] which should be grouped together or have an affinity with each other) [The motivation of claim 8 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Buening in view of Klein teaches wherein the plurality of second applications are identified using machine learning. (Klein [0041] [0067]: an inference module; [0107]: “the context module 136 detects this co-launching activity as context data, and reports the context data to the launch module 144. Accordingly, the grouping module 146 can infer from the context data that the applications 120h, 120j are to be grouped, and thus the grouping module 146 generates the application group 704”…NOTE: using inference to identify which applications should be grouped is using machine learning) [The motivation of claim 8 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Buening in view of Klein teaches wherein each of the plurality of second applications and the first application are part of a same task flow. (Klein [0078] [0096] [0132]: an affinity of the application 120a to other applications 120 on the client device 102 can be used to determine the launch behavior 304. The affinity of one application to another, for instance, represents a functional and/or experiential relationship between the applications; [0092]: launch module 144 can determine that when a user opens the client device 102 in a time range that includes the current time of day, the user typically launches the applications 120c, 120d) [The motivation of claim 8 is applicable to claim 14 and thereby incorporated]

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buening in view of Klein in further view of Vranjes et al. (US 9,250,761 B2; hereafter “Vranjes”).

Regarding Claim 3, Buening in view of Klein may not explicitly teach every aspect of wherein the plurality of second applications comprises most recently executed applications.  
However, Vranjes teaches wherein the plurality of second applications comprises most recently executed applications. (Vranjes column 3 lines 44-46: the windowing system may provide user interface elements to allow a user to quickly reactivate hidden or dormant applications, open favorite or recent applications, toggle between different applications, and so forth; column 5 lines 3-5: When applications are opened or used the windowing system might populate a recent-applications list 188 with indicia of recently used applications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the plurality of second applications to comprise the most recently executed applications as taught by Vranjes for the benefit of the application launching method in a foldable device as taught by Buening in view of Klein, with a reasonable expectation of success, in order for applications that were recently used to be readily and quickly available to launch (Vranjes column 3 lines 44-46; column 5 lines 10-14), thus, saving the user time; and for multi-tasking purposes.  In addition, references (Buening in view of Klein and Vranjes) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, launching applications in different regions. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 4, Buening in view of Klein may not explicitly teach every aspect of wherein the plurality of second applications comprises currently executing applications.  
However, Vranjes teaches wherein the plurality of second applications comprises currently executing applications. (Vranjes column 3 lines 44-46; column 5 lines 5-9: The windowing system might similarly populate or provide an active-applications list 190, which might include applications currently displayed on any connected monitors and/or applications that are executing or suspended but are not currently displayed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the plurality of second applications to comprise the currently executing applications as taught by Vranjes for the benefit of the application launching method in a foldable device as taught by Buening in view of Klein, with a reasonable expectation of success, in order for applications that are currently executing used to be readily and quickly available to launch (Vranjes column 3 lines 44-46; column 5 lines 10-14), thus, saving the user time; and for multi-tasking purposes.  In addition, references (Buening in view of Klein and Vranjes) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, launching applications in different regions. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 10, Buening in view of Klein may not explicitly teach every aspect of wherein the plurality of second applications comprises most recently executed applications.  
However, Vranjes teaches wherein the plurality of second applications comprises most recently executed applications. (Vranjes column 3 lines 44-46: the windowing system may provide user interface elements to allow a user to quickly reactivate hidden or dormant applications, open favorite or recent applications, toggle between different applications, and so forth; column 5 lines 3-5: When applications are opened or used the windowing system might populate a recent-applications list 188 with indicia of recently used applications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the plurality of second applications to comprise the most recently executed applications as taught by Vranjes for the benefit of the application launching method in a foldable device as taught by Buening in view of Klein, with a reasonable expectation of success, in order for applications that were recently used to be readily and quickly available to launch (Vranjes column 3 lines 44-46; column 5 lines 10-14), thus, saving the user time;  and for multi-tasking purposes.  In addition, references (Buening in view of Klein and Vranjes) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, launching applications in different regions. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 11, Buening in view of Klein may not explicitly teach every aspect of wherein the plurality of second applications comprises currently executing applications.  
However, Vranjes teaches wherein the plurality of second applications comprises currently executing applications.  (Vranjes column 3 lines 44-46; column 5 lines 5-9: The windowing system might similarly populate or provide an active-applications list 190, which might include applications currently displayed on any connected monitors and/or applications that are executing or suspended but are not currently displayed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the plurality of second applications to comprise the currently executing applications as taught by Vranjes for the benefit of the application launching method in a foldable device as taught by Buening in view of Klein, with a reasonable expectation of success, in order for applications that are currently executing used to be readily and quickly available to launch (Vranjes column 3 lines 44-46; column 5 lines 10-14), thus, saving the user time; and for multi-tasking purposes.  In addition, references (Buening in view of Klein and Vranjes) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, launching applications in different regions. This close relation between the references highly suggests a reasonable expectation of success.

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0338888 A1; hereafter “Kim”) in view of Klein et al. (US 2018/0329508 A1; hereafter “Klein”).

Regarding  Claim 15, Kim teaches a computer-implemented method, comprising: executing a first application on a foldable computing device, the first application configured to display a first application window; (Kim [0129] [0130] [0222]: displaying a first application screen [window] executing the first application on a foldable device; [0322] [0331] [0361])
determining that the first application and a second application are part of a task flow that utilizes a plurality of applications consecutively to execute one or more operations on a common object, (Kim [0322]-[0326] [0279]: list of related applications includes information about types of a second application to be matched according to types of a first application; Information about related applications are likely to be used together by a user is stored, and the first application and the second application are automatically matched; [0330] [0331] [0361] [0370]: describing related applications as applications a part of a same task flow; Fig. 45 showing a list of related applications; if the first application is a camera-related application, the second application may be a photo album-related application; [0328]: describing utilizing a plurality of applications [a SNS application and a photo album application] to execute operations on a common object [picture]) 
wherein the task flow is identified using machine learning; (Kim [0361] [0362]: describing related applications are machine learned; Fig. 55)
in response to receiving the user input, launching the second application, the launched second application configured to display a second application window. (Kim [0322]-[0326] [0330]-[0332] [0279]: the controller co-displays a screen of the determined second application and the screen of the first application)
However, Kim may not explicitly teach every aspect of in response to determining that the first application and the second application are part of the task flow, displaying a UI control that represents the second application in the first application window; receiving a user input selecting the UI control displayed in the first application window.
Klein teaches in response to determining that the first application and the second application are part of the task flow, (Klein [0102] [0105]: application group 704 generally represents a group of applications that are functionally interrelated…NOTE: applications being a part of an application group is considered a task flow; [0110]-[0112]: determines that the application 120h is included in multiple different application groups, and thus performs a group selection action 804 to determine which application group to launch; [0139] [0140]: determines that an application is included in multiple application groups; [0022] [0072] [0078] [0115]) displaying a UI control that represents the second application in the first application window; (Klein [0113]: grouping module 146 presents group selection control 808 [UI control] that identifies the different application groups 704, 704a, 704b, and that is configured to receive user input to select one of the application groups; [0139] [0140]: presents a query that identifies multiple available application groups that are available to be launched; Fig. 8 showing UI control that represents the second application…NOTE: the group selection control  808 in the first display screen which corresponds to the first application window)
receiving a user input selecting the UI control displayed in the first application window; (Klein [0101] [0141]: receives input indicating an application group that is to be launched) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to display and receive a selection of a UI control that represents the second application in response to determining that the first application and the second application are part of the task flow as taught by Klein for the benefit of the application launching method in a foldable device as taught by Kim, with a reasonable expectation of success, in order to make a user aware of complementary applications available, thus, enhancing user experience and saving user time.  Also, Klein teaches to conserve power and processing resources by reducing a number of user interactions and resulting processor tasks required for presenting applications in an appropriate context on a multi-display device  [0022].  In addition, references (Kim and Klein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, launching applications in a foldable device. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 16, Kim in view of Klein teaches further comprising: displaying the first application window and the second application window in a stack, whereby the second application window is displayed at least in part above the first application window]; (Klein [0100] [0124] Fig. 6 showing application 120e being in a stack and at least partially occluded by application 120g)
receiving a user input for executing a window operation on the second application window; and performing the window operation on the first application window and the second application window in the stack based on the user input.  (Klein [0105]: the application group 704 can be closed to cause applications in the group to be closed together, such as in response to a single closing event; [0109]: certain actions can be applied to applications of the application group 704 “as a group,” e.g., to all of the applications within the application group 704) [The motivation of claim 15 is applicable to claim 16 and thereby incorporated]

Regarding Claim 19, Kim in view of Klein teaches wherein the task flow comprises a user-defined set of applications.  (Kim [0262] [0312]: user defined applications; Klein [0043] [0104] [0106]: a user can provide input to cause the grouping event 702 which causes applications to be grouped together) [The motivation of claim 15 is applicable to claim 19 and thereby incorporated]

Regarding Claim 20, Kim in view of Klein teaches further comprising: determining that a plurality of applications are part of the task flow; (Klein [0112]: the grouping module 146 determines that the application 120h is included in multiple different application groups) and 
in response to determining that the plurality of applications are part of the task flow, displaying a plurality of UI controls, respectively associated with the plurality of applications, in the first application window. (Klein [0113]: the grouping module 146 presents group selection control 808 that identifies the different application groups 704, 704a, 704b, and that is configured to receive user input to select one of the application groups; Fig 8 showing a plurality of application groups) [The motivation of claim 15 is applicable to claim 20 and thereby incorporated]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Klein in further view of Sirpal et al. (US 2015/0234544 A1; hereafter “Sirpal”).

Regarding Claim 17, Kim in view of Klein does teach “when a single action is indicated for the application group 704, the action can be applied to all of the applications within the application group 704” [0109]; however, Kim in view of Klein may not explicitly teach every aspect of wherein the window operation moves the stack from a first display region of the foldable computing device to a second display region of the foldable computing device.  
Sirpal teaches wherein the window operation moves the stack from a first display region of the foldable computing device to a second display region of the foldable computing device.  (Sirpal [0073]: foldable device; [0115] [0120] [0143]: relocating or moving a window/windows; [0174]: device 100 may have a single stack for both displays, with the stack being moved from one display to another)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
Applicant's subject matter for the window operation to comprise moving the second application window
from a first display region to a second display region as taught by Sirpal for the benefit of the application launching method in a foldable device as taught by Kim in view of Klein, with a reasonable expectation of success, for window relocation purposes. Moreover, simply substituting one window operation for another would have been obvious to one of ordinary skill in art. In addition, references (Kim in view of Klein and Sirpal) teach features that are directed to analogous art and they are directed to the  same field of endeavor, such as, launching applications in a foldable device. This close relation between the references  highly suggests a reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Klein in further view of Shiplacoff et al. (US 2019/0012054 A1; hereafter “Shiplacoff”).

Regarding Claim 18, Kim in view of Klein teaches “affinity between applications can be based on application type. For instance, two productivity-related applications (e.g., a word processor and a spreadsheet application) may be indicated as high affinity applications based on a common application type” [0129].  However, Kim in view of Klein may not explicitly teach every aspect of wherein the task flow comprises applications having a common publisher.  
Shiplacoff teaches wherein the task flow comprises applications having a common publisher.  (Shiplacoff [0145] [0144]: cards can be considered siblings if they relate to a particular...company [publisher]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the plurality of second applications to have a common publisher as taught by Shiplacoff for the benefit of the application launching method in a foldable device as taught by Kim in view of Klein, with a reasonable expectation of success, because applications from a common entity are many times meant or capable to be used together, thus, enhancing user experience, saving the user time, and allowing the user to conveniently use the related applications.  In addition, references (Kim in view of Klein and Shiplacoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application management. This close relation between the references highly suggests a reasonable expectation of success.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Asahi et al.
US 2002/0075198 A1 – “as a trigger is input to the window movement instruction means 5 via a single operation of a mouse, for example, at least two of a plurality of windows displayed on the first display means 156 can be automatically moved from the first display means 156 onto the second display means 157.” [0081]
DeLuca et al.
US 2016/0203018 A1 – Directed to re-launching contextually related application sets [Abstract]
Dong et al.
US 2016/0110649 A1 – Directed to determining a to-be-used recommending mechanism according to the amount of the context information generated when the terminal runs the first application program [Abstract]
Dykstra-Erickson et al.
US 2009/0158212 A1 – Directed to providing a user interface jump list application presenting recently-used and in-use applications [Abstract] 
Frederickson et al.
US 2014/0351722 A1 – Fig. 4 applications related to recent, active, and favorite applications
Hong et al.
US 2022/0012099 A1 – Directed to inserting recommended application list 690 into the pop-up window 680 and display it on the display [0100]
Kim et al.
US 2014/0164991 A1 – Directed to window management [Abstract]
Perantatos et al.
US 2013/0103699 A1 – Directed to automatically recover documents and other information associated with work contexts [Abstract]
Rolston et al.
US 2010/0211872 A1 – Directed to moving application stacks [Abstract]
Sirpal et al.
US 2012/0084706 A1 – “pages in each stack may move together as if the pages in a stack are virtually connected. Therefore, a single position move of a page in one stack correspondingly moves all the pages in that stack by one position” [0196]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        December 17, 2022